             Case 3:19-cr-03589-WQH Document 43 Filed 04/27/20 PageID.67 Page 1 of 2

'AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                            SOUTH~          tl~srar        OF CALIFORNIA
              UNITED STATES OF AMERICA                         JU.QG.MENT IN A CRIMINAL CASE
                                    ZULU APR 21 P (Mir\llJ.,ocation of Probation or Supervised Release)
                      V                 ,,        , '"""""·~_fJ;._or <?,_ffenses Committed On or After November I, 1987)
                       •         CLER.1,, U,S. iJi -J ! l~.,v\ vOl1RT
                                                                0




         LEONARDO SERVANDO HER.lSD\ll!<!DE:l?l,l:FI :icr C:,' CN.lFORN!A
 VELASQUEZ (I)                                            /tJV           Case Number:        3:19-CR-03589-WQH

                                                                      Bfail.a'W Fogel
                                                                      Defendant's Attorney
 REGISTRATION NO.                88493-298
 •-
 THE DEFENDANT:
 [:gj admitted guilt to violation of allegation(s) No.      2

 D    was found guilty in violation ofallegation(s) No.
                                                           -------------- after denial of guilty.
 Accordingly, the court has adjudicated that the defendaot is guilty of the following allegation(s):

 Allegation Number                 Nature of Violation

               2                   nv I, Committed a federal, state or local offense




      Supervised Release is revoked aod the defendaot is sentenced as provided io page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                      Anril 27 2020
                                                                      Date of Imposition of Sentenc



                                                                      HON. WILLIAM Q. HA
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:19-cr-03589-WQH Document 43 Filed 04/27/20 PageID.68 Page 2 of 2

'AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                LEONARDO SERVANDO HERNANDEZ-                                             Judgment - Page 2 of2
                           VELASQUEZ (I)
 CASE NUMBER:              3:19-CR-03589-WQH

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Time Served




  •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  •     The defendant is remanded to the custody of the United States Marshal.

  •     The defendant shall surrender to the United States Marshal for this district:
        •     at _ _ _ _ _ _ _ _ AM.                           on
                                                                    ------------------
        D as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:                                                                                        ·
        •     on or before ·
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:
        Defendant delivered on   - - - - - - - - ~ - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-03589-WQH
